Title: To Thomas Jefferson from Tench Coxe, 20 February 1793
From: Coxe, Tench
To: Jefferson, Thomas



Feby. 20. 1793.

Mr. Coxe has the honor to inclose a further letter to Mr. Jefferson, on the subject of the Danish Trade received this day. He has not yet heard from R. Island, but he presumes the two houses will concur in the substance of their Information.
Mr. Coxe finds the Dutch Consul to think that the U.S. being within the limits of their E. India Company Spirits can be imported at the Companys duties 3½ to 4½ ⅌ Ct. This may be the case on sufferance, which is a very bad footing; and it may be the Case in regard to Spirits distilled from Molasses, a west Indian raw material: but Mr. Coxe does not believe it would be the case on an experiment of Grain Spirits or fruit Spirits, of which it is agreed no trial in holland has yet been made. It is admitted by Mr. Heineken that the prohibition of flour, bread and pealed Barley, tho our produce, could not be avoided by the cover of the West India Company—nor could the prohibitory duties of Beef nor the great duties on butter be so avoided.
